        Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :

        v.                             :      CRIMINAL NO. 3:19-32

JONNIE BAKER,                          :        (JUDGE MANNION)
ALEXANDER MARTINEZ,
                                       :
                 Defendants


                              MEMORANDUM
       Presently before the court are the defendants Alexander Martinez’s

and Jonnie Baker’s separate motions to motions to amend their earlier

motions to suppress. (Doc. 130; Doc. 132). For the reasons set forth below,

the motions will be GRANTED.


  I.     BACKGROUND

       Pertinent here, the defendants were arrested as a result of a “ping”

performed on Baker’s cell phone, which indicated that the phone was near

280 New Hancock Street. After pinging Baker’s phone, the police applied for

a search warrant of the house at 280 New Hancock Street. On December

27, 2017, police executed a search warrant and the defendants were

arrested after attempting to flee 280 New Hancock Street.
       Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 2 of 7




     On January 22, 2019, both defendants were indicted with possession

with intent to distribute methamphetamine and cocaine base (Count I),

possession with intent to distribute heroin (Count II), possession with intent

to distribute methamphetamine (Count III), possession with intent to

distribute cocaine base (Count IV), possession of firearms in furtherance of

a drug trafficking (Count V), possession of a firearm with altered serial

number (Count VII). In Count VI, Baker alone was charged with being a felon

in possession of firearms. (Doc. 1).

     On August 27, 2020, Baker filed a motion to suppress challenging the

legality of the warrantless ping of his cell phone. (Doc. 94). Martinez joined

in Baker’s motion. (Doc. 96). On October 21, 2020, the court appointed

Martinez a new attorney. (Doc. 117). On November 2, 2020, the government

filed a brief in opposition. (Doc. 118). On November 16, 2020, Martinez,

through his new counsel, filed a reply brief. (Doc. 119). Baker likewise filed

a reply brief. (Doc. 120). The government filed sur-reply briefs to Martinez’s

and Baker’s motions. (Doc. 127; Doc. 128). On January 4, 2021, Baker filed

a supplemental brief in support of his motion to suppress providing additional

case law. (Doc. 129).

     On January 15, 2021, Martinez filed the present motion to

amend/correct his motion to suppress, (Doc. 130), and a brief in support,


                                       -2-
          Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 3 of 7




(Doc. 131). On February 10, 2021, Baker likewise filed a motion to

amend/correct his motion to suppress, (Doc. 132), and a brief in support,

(Doc. 133). The government filed a brief in opposition. (Doc. 135).


  II.      STANDARD

         Pursuant to Fed.R.Crim.P. 12(b)(3)(C), a party in a criminal proceeding

is entitled to file a pretrial motion to suppress evidence. Fed.R.Crim.P.

12(b)(3)(C). “At any time before trial, the court may extend or reset the

deadline for pretrial motions.” Fed.R.Crim.P. 12(c)(2). And “[i]f a party does

not meet the deadlines for making a Rule 12(b)(3) motion, the motion is

untimely. But a court may consider the defense, objection, or request if the

party shows good cause.” Fed.R.Crim.P. 12(c)(3).


  III.     DISCUSSION

         Here, defendants move to amend their suppression motions regarding

the warrantless ping on Baker’s cellphone and the fruits of the subsequent

search of 280 New Hancock Street. In Baker’s initial brief supporting his

motion to suppress (adopted by Martinez), he argued that, in order to

conduct the ping on his cellphone and determine his location, a warrant was

required because the ping was a fourth amendment search. In Carpenter v.

United States, 138 S.Ct. 2206, 2217 (2018), the Supreme Court held that a


                                       -3-
      Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 4 of 7




warrant is required for police to obtain a person’s cell-site location

information, which is historic—i.e., tells where the cell phone had been. The

ping of Baker’s phone revealed his current location. However, based on the

reasoning of Carpenter, Baker argued he likewise maintained a privacy

interest in his current location even though that information was shared with

his cell phone provider. Baker further argued that the good faith exception

did not apply because the police did not rely on an objectively reasonable,

good faith belief. Finally, Baker argued that no exigency existed based on

the circumstances. Martinez also filed a support brief of his motion to

suppress, adopting all arguments set forth by Baker. (Doc. 97).

     Martinez was appointed new counsel, (Doc. 117), after which the

government filed its brief in opposition, (Doc. 118). Martinez then filed his

reply brief. (Doc. 119). In it, Martinez, presented a new argument—that the

search warrant for 280 New Hancock Street lacked probable cause. (Doc.

119, at 9). While not abandoning his earlier arguments, Martinez additionally

argued that, although the affidavit of probable cause stated that the ping

indicated the phone was within fourteen meters of 280 New Hancock Street,

this contradicted multiple police reports which indicated the ping identified

278 New Hancock Street, a double unit, as the location of the phone. He also

argued that the search warrant application was deficient in other ways,


                                    -4-
       Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 5 of 7




including that it incorrectly indicated alleged participants, that it failed to

indicate at least three other home were within 14 meters of 280 New

Hancock Street, and that it misrepresented when the police’s surveillance of

280 New Hancock Street began. Further, Martinez argued that the

generalized nature of the warrant and its failure to include the defendants

and the cell phone in the items to be searched and seized did not provide

sufficient information in order for the magistrate to determine whether there

was probable cause to search 280 New Hancock Street. (Doc. 119, at 12).

Finally, Martinez identified several false statements and material omissions

he alleges were present in the affidavit, including a discrepancy over the

actual address where the ping was located, improper reliance on an

implication that a witness said an Uber driver involved with the defendants

resided at 280 New Hancock Street, and the lack of connection between the

defendants and 280 New Hancock Street. Thus, Martinez alleges that a

Franks hearing is necessary in order to determine whether these deficiencies

were material to the probable cause finding. In his reply brief, Baker makes

several of his own arguments but also incorporates Martinez’s arguments

and likewise requests a Franks hearing. (Doc. 120, at 15).

      The government responded in a sur-reply brief, arguing that, instead

of responding to the government’s brief in opposition, the defendants


                                     -5-
       Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 6 of 7




presented new arguments beyond the scope of a response brief. Thus, the

government argued that the reply briefs were an attempt to raise new

motions to suppress, which the government urges the court to deny. Even

so, the government elected to provide a “brief rebuttal” to the new arguments.

(Doc. 127, at 5).

      In response, the defendants both moved to amend their motions to

suppress. They contend their new arguments still pertain to the original

request that the court suppress all evidence obtained from the search of 280

New Hancock Street. Because Rule 12 does not require the same degree of

particularity at the district court level as is required to preserve arguments at

the appellate level, they assert that their new arguments are timely. In any

case, they argue that the court should consider the arguments for good

cause because prejudice to the government is minimal since the government

has had an opportunity to address them and the prejudice to defendants in

forfeiting their opportunity to raise meritorious suppression arguments would

be significant.

      The court agrees that there is good cause and will grant the motions to

amend. Although the government argues that the motions to amend should

be denied for untimeliness, the Court may grant the untimely request if the

party shows good cause. Fed.R.Crim.P. 12(c)(3).


                                      -6-
            Case 3:19-cr-00032-MEM Document 136 Filed 04/15/21 Page 7 of 7




           It is not uncommon for defendants to change legal strategies after

obtaining new counsel—particularly early on in the proceedings—and

Martinez understandably did so here at the first opportunity, which was a

reply brief. And insofar as the court has not yet ruled on the suppression

motions, the government has already endeavored to respond to the newly

raised arguments, and jury selection and trial do not yet have a date certain,

any prejudice to the government is minimal.

           Accordingly, defendants’ motions to amend their suppression motions

are GRANTED, and the arguments raised in their reply briefs will be

considered in conjunction with those raised in their initial briefs. The court

will, however, permit the government to file a supplemental brief in opposition

should it choose to do so. Defendants will likewise have another opportunity

to respond in a supplemental reply brief.

           An appropriate order will issue.


                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: April 16, 2021April 15, 2021
19-32-03




                                         -7-
